Exhibit 10.1

SUMMARY SHEET OF EXECUTIVE CASH COMPENSATION

This Summary Sheet is being updated to reflect the adoption by the Company’s
Compensation Committee (the “Committee”), on November 5, 2018, of the 2019
annual base salaries and target percentages (“Target Percentages”) under the
2014 Key Officers Incentive Plan (“KOIP”), and individual performance goals
(“IPGs”) provided to the Company’s principal executive officer, principal
financial officer and other named executive officers.

 

Named Executive Officers

   2018 Base
Salary      2019 Base
Salary  

Karl G. Glassman, President and CEO

   $ 1,225,000      $ 1,225,000  

J. Mitchell Dolloff, EVP, President – Specialized Products & Furniture Products,
and COO effective 1/1/2019

   $ 512,000      $ 600,000  

Matthew C. Flanigan, EVP and CFO1

   $ 572,000      $ 572,000  

Perry E. Davis, EVP, President – Residential Products & Industrial Products

   $ 512,000      $ 530,000  

Scott S. Douglas, SVP – General Counsel & Secretary

   $ 380,000      $ 420,000  

 

1 

As previously reported, Mr. Flanigan has announced his intention to retire from
the Company, although his actual retirement date has yet to be determined. Once
known, the Company will make a subsequent filing disclosing his retirement date.
As such, Mr. Flanigan did not receive a base salary adjustment for 2019.

Except as noted below, the named executive officers will be eligible to receive
an annual cash incentive under the KOIP (filed March 25, 2014 as Appendix A to
the Company’s Proxy Statement) in accordance with the 2019 KOIP Award Formula
(which is expected to be adopted in February 2019). Each executive’s cash award
is expected to be calculated by multiplying his annual base salary at the end of
the KOIP plan year by a percentage set by the Committee (the “Target
Percentage”), then applying the award formula adopted by the Committee for that
year. As previously reported, the Target Percentages in 2018, and as adopted for
2019 by the Committee on November 5, 2018, for the principal executive officer,
principal financial officer, and other named executive officers are shown in the
following table.

 

Named Executive Officers

   2018 KOIP
Target
Percentage     2019 KOIP
Target
Percentage  

Karl G. Glassman, President and CEO

     120 %      120 % 

J. Mitchell Dolloff, EVP, President – Specialized Products & Furniture Products,
and COO effective 1/1/2019

     80 %      100 % 

Matthew C. Flanigan, EVP and CFO1

     80 %      80 % 

Perry E. Davis, EVP, President – Residential Products & Industrial Products

     80 %      80 % 

Scott S. Douglas, SVP – General Counsel & Secretary

     50 %      60 % 

 

1 

Because of Mr. Flanigan’s announced retirement, he did not receive an adjustment
to his KOIP Target Percentage for 2019. Mr. Flanigan’s 2019 KOIP Award Formula,
will not be based on the normal 60% Return on Capital Employed (“ROCE”), 20%
Cash Flow and 20% Individual Performance Goals (“IPGs”), but rather is expected
to be based on 70% ROCE and 30% Cash Flow, prorated for the number of days prior
to his retirement.



--------------------------------------------------------------------------------

Individual Performance Goals. On November 5, 2018, the Committee adopted IPGs
for our named executive officers. The 2018 KOIP Award Formula does, and, except
as noted below, the 2019 KOIP Award Formula is expected to, recognize that 20%
of each executive’s cash award in 2018 and 2019, respectively, under our KOIP
will be based on the achievement of the IPGs. The IPGs for our named executive
officers in 2018 and 2019 are:

 

Named Executive Officers

  

2018 IPGs

  

2019 IPGs

Karl G. Glassman

President and CEO

   Implementation of growth strategy and succession planning    Acquisition
integration, succession planning, CFO onboarding and communications strategy

J. Mitchell Dolloff

EVP, President – Specialized Products & Furniture Products, and COO effective
1/1/2019

   Implementation of growth strategy, succession planning and efficiency
initiatives    Implementation of growth strategy and succession planning

Matthew C. Flanigan1

EVP and CFO

   Implementation of growth strategy, succession planning and financial partner
initiatives    N/A

Perry E. Davis

EVP, President – Residential

Products & Industrial Products

   Supply chain and growth initiatives and succession planning    Acquisition
integration and succession planning

Scott S. Douglas

SVP – General Counsel &

Secretary

   Implementation of growth strategy and succession planning    Implementation
of growth strategy, succession planning and operational initiatives

 

1 

As previously reported, Mr. Flanigan has announced his intention to retire from
the Company, although his actual retirement date has yet to be determined. Once
known, the Company will make a subsequent filing disclosing his retirement date.
Because of Mr. Flanigan’s announced retirement, he did not receive IPGs for
2019.

The achievement of the IPGs is measured by the following schedule.

Individual Performance Goals Payout Schedule

(1-5 scale)

 

Achievement

   Payout  

1 – Did not achieve goal

     0 % 

2 – Partially achieved goal

     50 % 

3 – Substantially achieved goal

     75 % 

4 – Fully achieved goal

     100 % 

5 – Significantly exceeded goal

     up to 150 % 

 

2